In the majority opinion in this case, prepared by Justice BROOKE, it appears that the trial court's judgment was affirmed for three separate and distinct reasons. I agreed with Justice BROOKE that the judgment should be affirmed for the first and third reasons stated in the majority opinion, but I do not think that the judgment could be correctly affirmed on the second ground alone, as stated in the opinion. In other words, I do not think that the purchase by Evans of 160 acres by specific metes and bounds of the Brown survey was, as a matter of law, such a recognition of title in the Reliance Lumber Company to the whole of the Brown survey as would prevent Evans from acquiring title by adverse possession, had there been such, to some other portion of the Brown survey.
In all other respects I fully concur in the opinion as prepared by Justice BROOKE, affirming the judgment of the trial court.